OPINION OF THE COURT
Memorandum.
Judgment affirmed, without costs.
Since the stipulation was entered into on the record, on the advice of counsel, and in settlement of a bona fide dispute, the “no-waiver” provisions of section 11 of the Emergency Tenant Protection Act (L 1974, ch 576, § 4) and section 2500.12 of the Emergency Tenant Protection Regulations (9 NYCRR) are not applicable (see Matter of Matinzi v Joy, 60 NY2d 835; Hill v Wek Capital Corp., 4 AD2d 615; Rega v Joy, NYLJ, Aug. 25, 1982, p 11, col 1). Furthermore, the circumstances are not such as to warrant relieving tenant from the terms of the stipulation (see Hill v Wek Capital Corp., supra).
Farley, P. J., Slifkin and Geiler, JJ., concur.